IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 00-10797
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

TUAN BA LE, also known as Jason Le,

                                          Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 3:00-CR-70-1
                        --------------------
                           April 12, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Tuan Ba

Le has moved to withdraw and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).     Le has received a

copy of counsel’s motion and brief but has not filed a response.

Our independent review of the brief and the record discloses no

nonfrivolous issue for appeal.   Accordingly, counsel’s motion for

leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the appeal is DISMISSED.     See 5TH

CIR. R. 42.2.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.